Citation Nr: 1631249	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel











INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's above-captioned claim, he was provided a VA examination in June 2010.  Since then, evidence has been associated with the claims file, including the Veteran's assertions, suggesting that his service-connected PTSD has worsened.  The Board finds that the June 2010 VA examination is too remote, and the evidence of record is otherwise inadequate, to assess the current severity of the Veteran's PTSD.  Consequently, the Board finds that a remand is warranted in order to provide the Veteran a VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since February 2012.  After securing the necessary release(s), obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the severity of his PTSD.  The electronic claims file and copies of all pertinent records must be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's PTSD.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

